February 6, 2015

                            IN THE THIRD COURT OF APPEALS
                                        OF TEXAS AT AUSTIN
                            ****************************************




                                          No. 03-14-00404-CV



                          KEVIN TOWER AND KARRIE LYNN TOWER,
                                              Appellants,

                                                  v.



                                        BANK OF AMERICA, N.A.
                                               Appellee.

                            ****************************************


                 APPELLANTS FIFTH MOTION FOR EXTENSION OF TIME


         COMES NOW APPELLANTS Kevin Tower and Lynn Tower ("Appellants") and files

this their Fourth Motion for Extension of Time to file an Appeal Brief, and in support thereof,

would show as follows:


                                              I. FACTS


         1.      This matter originated from the Hays County Court at Law. Appellants' were the

Defendant's in a case styled, Bank ofAmerica, N»A. v. Kevin Tower, Cause No. 13-0320-C.

         2.      Appellants' received notice that their brief was due on October 20, 2014 and filed

a motion for extension of time.

         3.       Appellants' are as of February 2, 2015, in receipt of The Order granting an

extension for Appellants to file their Brief on February 4, 2015.

                                   II. ARGUMENT & AUTHORITIES


         5.       Tex. R. App. P. 38.6(a) demands the Appellants' brief be submitted as of the

latter to occur of (1) the date the clerk's record was filed; or (2) the date the reporter's record was

filed.




Appellants Motionfor Extension ofTime
Page I of3
         6.       However, for good cause this Court may grant an extension.             Since the

Appellants' were not in receipt of the official records specified above there was no way

Appellants' could complete their brief.

         7.       Texas Rules of Appellate Procedure (Tex. R. App. P. 38.6(d)) contemplates just

this situation and allows the Court to modify the timeframe for submission of the Appellants

brief.   Since a delay has been experienced which will affect the viability of its appeal the

Appellant is requesting additional time in which to prepare its brief.

         8.       Attached is an affidavit verifying Appellants receipt of Order granting extension

on February 2, 2015.

         9.       Since Appellant now has the reporter's official record and the clerk's official

record there should be no further delay whatsoever and the brief will be filed on same day as this

Motion being February 6, 2015 and Appellants ask for the Court to accept this filing two days

later than the date issued on the Order granting the previous extension.

                                            III. PRAYER


         WHEREFORE, PREMISES CONSIDERED, Appellant preys that this Court grant an

extension of time to file Appellants Appeal Brief.

                                                      Respectfully submitted:

                                                      Kevin T<




Appellants Motionfor Extension of Time
Page 2 of3
                                         CERTIFICATE OF SERVICE


         I hereby certify that on this the 6n    day of February 2015, a true and correct copy of the
foregoing was served as stated below pursuant to the Texas Rules of Civil Procedure.

Mr. Jonathan M. Williams                                •       Electronic File via ProDocEfile.com
Marinosci Law Group, P.C.                                      Confirmed Facsimile
14643 Dallas Parkway, Suite 750                         •      Hand Delivery
Dallas, Texas 75254                                     •      Regular U.S. Mail
(972)331-5240                                           •      CMRRR




Appellants Motionfor Extension of Time
Page 3 of3
                                     AFFIDAVIT OF FACT

STATE OF TEXAS


COUNTY OF TRAVIS


               I, Kevin A. Tower testify to the following:

              I, Kevin A. Tower am the Appellant in the attached Brief. I am above the age of
twenty-one and fully capable of making this affidavit.

               "I did not receive the Order granting my extension to file a brief until late
February 2, 2015. The Order stated I had until February 4, 2015 to complete the attached Brief. I
contacted the Court after I received the Order to inform the Court I just received it and was
unsure if I can complete the Brief by February 4, 2015. I have been working on the Brief ever
since as a Pro Se Party in this litigation and my inexperience has caused my delay and I have not
been able to complete this Brief until today. I apologize to the Court for this delay and have no
intention of causing any delay in the legal process."




kewika. TOWER




               SUBSCRIBED AND SWORN TO BEFORE ME on                     tyOMtqMVo
                                                                        \WTW\m^J^m                 , by
Kevin A. Tower who is personally known to me. Prior to signing this affidavit I personally-
administered the oath and affirm that Kevin A. Tower took same oath and confirmed same as
true and correct.




                *#i%      JESSICA R. THOMAS
                                                     / ikwigj (Jit
                                                     I^JoJ-ary Public in and tor   the State of Texas
                        MY COMMISSION EXPIRES
                             May 16,2016             My Commission expires QJItlU'//f; %/lfl